TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00710-CV


David Lee Raetzsch, Appellant

v.

The Honorable Louise Pearson, Clerk, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-12-20038-A, HONORABLE MIKE LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		David Lee Raetzsch filed an application for writ of habeas corpus with the
Texas Court of Criminal Appeals that was dismissed on May 2, 2012 for noncompliance.  See
Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012).  Raetzsch attempts to challenge that
dismissal in his notice of appeal filed with this Court.
		We lack jurisdiction to review the action taken by the court of criminal appeals.  See
Tex. Const. art. V, § 5; State ex rel. Wilson v. Briggs, 351 S.W.2d 892, 894 (1961) (recognizing that
court of criminal appeals is court of last resort in criminal matters and as such, no other state court
has authority to override or circumvent its decisions or disobey its mandates).  Accordingly, we
dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 43.2(f).



  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   November 2, 2012